MILLER, Judge.
Defendants appeal a judgment awarding general damages of $80,000 to plaintiffs James C. and Betty C. Polk for the wrongful death of their son James C. Polk, Jr. He was a guest passenger in a pickup truck. We affirm.
This case was consolidated for trial and appeal with Ogaard v. Wiley, 325 So.2d 642 (La.App. 3 Cir. 1975), handed down this date. Defendants are named in that opinion. For reasons there assigned the trial court judgment is affirmed as to liability of the several defendants.
Defendants contend a lesser award would produce substantial investment income. We find that to be irrelevant.
Evidence shows a close family relationship. James Junior was involved in scouting and his father participated in leadership to be with and assist his,son. Junior was the only child still living at home at the time of his death. He was their only son. Because of their age, plaintiffs had no prospect of having more children. Because of the constant reminders and to avoid aggravating their grief, the Polks sold their home and moved away.
On these facts we are unable to hold defendants established manifest error in the trial court’s exercise of its much discretion.
The award of $40,000 in general damages to each parent for the loss of their son is affirmed at appellants’ costs.
Affirmed.